 
 
IV 
111th CONGRESS
2d Session
H. RES. 1772 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2010 
Mr. Garrett of New Jersey (for himself, Mr. Bishop of Utah, Mr. Conaway, Mr. Broun of Georgia, Mr. Franks of Arizona, Mr. McHenry, Ms. Foxx, Mr. Tiahrt, Mr. Coffman of Colorado, Mr. Brady of Texas, Mr. Neugebauer, Mr. Olson, Mrs. Schmidt, Mr. Latta, Mr. Pitts, Mrs. Bachmann, Mr. Fleming, Mr. Reed, Mr. Rooney, Mr. Wilson of South Carolina, Mr. Stearns, Mr. Burton of Indiana, Mr. Campbell, Mr. Graves of Georgia, Mr. Roe of Tennessee, and Mr. Herger) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to require House officers and employees to take annual factual training on the Constitution. 
 
 
That  
(a)rule XI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Constitutional training for officers and employees7. 
(a) 
(1)The Subcommittee on the Constitution, Civil Rights, and Civil Liberties of the Committee on the Judiciary shall offer annual factual training on the Constitution to each officer and employee of the House. Such training shall— 
(A)involve the same class of employees for whom the Committee on Standards of Official Conduct has determined ethics training to be appropriate under clause 3(a)(6); and 
(B)include such knowledge of the Constitution as may be determined appropriate by the Subcommittee on the Constitution, Civil Rights, and Civil Liberties of the Committee on the Judiciary. 
(b) 
(1)A new officer or employee of the House shall receive training under this clause not later than 60 days after beginning service to the House. 
(2)Not later than January 31 of each year, each officer and employee of the House shall file a certification with the Subcommittee on the Constitution, Civil Rights, and Civil Liberties of the Committee on the Judiciary that the officer or employee attended training on the Constitution in the last year as established by this clause.. 
(b)The amendment made by this resolution shall take effect immediately before noon, January 5, 2011. 
 
